Exhibit 10.5

[Quiksilver, Inc. Letterhead]

January 22, 2013

Mr. Robert B. McKnight, Jr.

Quiksilver, Inc.

15202 Graham Street

Huntington Beach, CA 92649

Dear Bob:

 

  Re: Surrender, Cancellation and Amendment of Quiksilver, Inc. Restricted Stock
Unit Award

On November 13, 2012, you were granted a restricted stock unit award (the
“November 2012 Grant”) with respect to 1,200,000 shares of common stock of
Quiksilver, Inc., a Delaware corporation (the “Company”), pursuant to the terms
of the Company’s 2000 Stock Incentive Plan, as amended and restated (the
“Plan”). The purpose of this letter is to set forth our agreement as to the
surrender and cancellation of a portion of the November 2012 Grant, and the
corresponding amendment of the related award agreement, a copy of which is
attached hereto as Exhibit A (the “November 2012 RSU Agreement”).

As you know, the Board of Directors of the Company (the “Board”) previously
amended the Plan in February 2012 to clarify that the individual share limit
under the Plan, which provides that no one person participating in the Plan may
receive awards under the Plan for more than 800,000 shares of the Company’s
common stock in the aggregate during any one calendar year period (this annual
limit is referred the “162(m) Limit”), does not apply to awards that are
intended to be exempt from Section 162(m) of the Internal Revenue Code of 1986.
As we have discussed, the November 2012 Grant was not intended to be exempt from
Section 162(m) and accordingly, the 162(m) Limit does not apply to the grant.
However, to remove any doubt raised by purported stockholder derivative actions
that, among other matters, have challenged the validity of the November 2012
Grant, you have agreed to surrender to the Company for cancellation 400,000
restricted stock units representing the portion of the November 2012 Grant which
exceeded the 162(m) Limit (the “Surrendered RSUs”). Each of the Surrendered RSUs
is hereby voluntarily surrendered by you and cancelled by the Company.

This letter agreement also serves to amend your November 2012 RSU Agreement,
effective immediately, to reduce the number of restricted stock units under the
November 2012 RSU Agreement from 1,200,000 to 800,000. You agree that you have
no further rights with respect to the Surrendered RSUs.

 

1



--------------------------------------------------------------------------------

Please acknowledge your agreement with the foregoing by signing the enclosed
copy of this letter agreement where indicated below and returning the signed
copy to me.

 

Sincerely,

 

[Name]

[Title]

 

 

Acknowledged and Agreed: By:  

 

  Robert B. McKnight, Jr.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

NOVEMBER 2012 RSU AGREEMENT

(See attached)